         Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :

                                       :
               v.                                     1:19-cr-356 (RDM)
                                       :

DAVID HARRIS                           :



    EMERGENCY MOTION FOR RELEASE FROM CUSTODY DUE TO IMMEDIATE
                THREAT POSED BY COVID-19 PANDEMIC

       DAVID HARRIS, by and through undersigned counsel, respectfully moves this Court

pursuant to 18 U.S.C. § 3142 (i) and the Eighth Amendment to the United States Constitution,

for immediate release from the custody of the U.S. Marshals Service, through the D.C.

Department of Corrections (DDOC). The close contact and conditions of incarceration are unsafe

in light of the global pandemic that has, as of March 11, 2020, been declared by the World

Health Organization (WHO), 1 and, as of March 13, 2020, been declared a national emergency by

the President. 2 These conditions pose a substantial risk of serious illness and possible death to

Mr. Harris. Under these unique circumstances, the Court should release Mr. Harris, at least until

the resolution of this outbreak.

       In support of this Motion counsel states:



1
  World Health Organization, Director-General Opening Remarks (March 11, 2020)
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020
2 “Trump Declares National Emergency Responding to Coronavirus: Here’s What that Means,”

Libby Cathey, ABC News (March 13, 2020), Available at:
https://abcnews.go.com/Politics/trump-declares-national-emergency-responding-coronavirus-
heres-means/story?id=69586419
            Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 2 of 13



        1.      Mr. Harris is charged by indictment with unlawful possession of a firearm under

18 U.S.C. 922(g). He has been detained since August 9, 2019 at the D.C. Jail for the entirety of

his case.

        2.      Mr. Harris pleaded guilty to one count of Distribution of Child Pornography on

November 8, 2019. His sentencing hearing is currently set for April 14, 2020.

        3.      On March 11, 2020, the World Health Organization declared a global pandemic

based on the coronavirus, or COVID-19. Citing “deep[] concern[] both by the alarming levels of

spread and severity, and by the alarming levels of inaction,” it called for countries to take “urgent

and aggressive action.” 3

        4.      On March 11, 2020, Mayor Muriel Bowser declared a Public Health Emergency

in the District of Columbia. 4 She issued an Order identifying COVID-19 as an imminent threat to

the health, safety and welfare of D.C. residents, requiring emergency protective actions to be

taken by the D.C. Government. 5

        5.      On March 13, 2020, President Trump declared a national emergency as a result of

the COVID-19 outbreak.




3
 Id. and “Coronavirus: COVID-19 Is Now Officially A Pandemic, WHO Says,” NPR (March
11, 2020). Available at:
https://www.npr.org/sections/goatsandsoda/2020/03/11/814474930/coronavirus-covid-19-is-
now-officially-a-pandemic-who-says.
4 D.C. Government (March 11, 20202), https://coronavirus.dc.gov/release/mayor-bowser-
declares-public-health-emergency
5
  D.C. Government, Order of the Mayor (March 11, 2020),
https://mayor.dc.gov/sites/default/files/dc/sites/mayormb/release_content/attachments/MO.Decla
rationofPublicHealthEmergency03.11.20.pdf


                                                 2
           Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 3 of 13



         6.     COVID-19 6 is an infectious disease caused by severe acute respiratory syndrome

coronavirus 2 (SARS-CoV-2), a virus closely related to the SARS virus. 7 In its least serious

form, COVID-19 can cause illness including fever, cough, and shortness of breath. However, for

individuals who become more seriously ill, a common complication is bilateral interstitial

pneumonia, which causes partial or total collapse of the lung alveoli, making it difficult or

impossible for patients to breathe. Thousands of patients have required hospital-grade

respirators, and COVID-19 can progress from a fever to life-threatening pneumonia with what

are known as “ground-glass opacities,” a lung abnormality that inhibits breathing. 8

         7.     As of March 18, 2020, over 200,000 people in over 120 countries have been

diagnosed with coronavirus and over 8000 people have died as a result. As of March 17, 4,226

people have been diagnosed in the United States, with 75 deaths confirmed. As of March 18, the

number has increased to 7,323 cases and 108 deaths. 53 jurisdictions in the United States,

including the District of Columbia, have confirmed positive tests. 9

         8.     The number of people infected is growing exponentially. The death toll in the

nation of Italy, which began experiencing this epidemic about a week earlier than the first

diagnosed American cases, saw a rise of 30% overnight in the 24 hours between March 5, 2020,

and March 6, 2020. 10 By the filing of this motion, less than two weeks later, Italy had suffered

from 3,405 deaths. Experts predict similar rapid growth will soon occur in the United States.


6
  Centers for Disease Control, Coronavirus 2019, https://www.cdc.gov/coronavirus/2019-
ncov/index.html
7
  Briefing from the White House Coronavirus Task Force, last updated March 12, 2020.
Available at: https://www.cdc.gov/coronavirus/2019-ncov/index.html.
8   “Ground Glass Opacification,” Radiopaedia.com, last accessed: March 12, 2020.
9
  Centers for Disease Control, Coronavirus 2019, https://www.cdc.gov/coronavirus/2019-
ncov/cases-in-us.html
10 “Italy coronavirus deaths near 200 after biggest daily jump,” Crispian Balmer, Angelo

Amante, Reuters, March 6, 2020, available at: https://www.reuters.com/article/us-health-


                                                 3
         Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 4 of 13



        9.      It is also clear that, currently, the numbers of people diagnosed reflect only a

portion of those likely infected; 11 very few people have been tested, and many are

asymptomatic, 12 so they don’t even know they should be tested. As a result, thousands of people

are likely living day to day and carrying a potentially fatal disease that is easily transmitted – and

no one is aware of it.

        10.     Upon information and belief, at least one inmate at the D.C. Jail has been

presumptively determined to have contracted COVID-19. He is apparently being isolated but it

is not clear if he is in the medical unit at CTF.

        11.     In addition, a U.S. Marshal who was in close contact with individuals being

brought to the Jail and CTF from D.C. Superior Court has contracted COVID-19.

        12.     The current estimated incubation period is between 2 and 14 days, meaning that a

patient who begins showing symptoms today may have been contagious for as long as two weeks

prior. 13 The current estimated rate for life-threatening complications is approximately 20%, with




coronavirus-italy/italy-coronavirus-deaths-near-200-after-biggest-daily-jump-
idUSKBN20T2ML.
11
   “True Number of US Coronavirus Cases is Far Above Official Tally, Scientists Say,” Melissa
Healy, Los Angeles Times, March 10, 2020, available at: https://www.msn.com/en-
us/health/medical/true-number-of-us-coronavirus-cases-is-far-above-official-tally-scientists-
say/ar-BB110qoA
12 “They were Infected with the Coronavirus. They Never Showed Signs,” Roni Caryn Rabin,

New York Times, February 26, 2020 (updated March 6, 2020), available at:
https://www.nytimes.com/2020/02/26/health/coronavirus-asymptomatic.html, and “A Person
Can Carry And Transmit COVID-19 Without Showing Symptoms, Scientists Confirm,” Aria
Bendix, Business Insider, February 24, 2020, available at:
https://www.sciencealert.com/researchers-confirmed-patients-can-transmit-the-coronavirus-
without-showing-symptoms.
13
   “Coronavirus Disease COVID-19 Symptoms,” Centers for Disease Control, last updated:
February 29 2020, available at: https://www.cdc.gov/coronavirus/2019-
ncov/about/symptoms.html.


                                                    4
         Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 5 of 13



a fatality rate estimated at between 1% and 5%. All of these risk assessment numbers, however,

appear to be rising.

       13.     The District of Columbia had, as of March 16, 22 official cases of COVID-19 that

have been confirmed by the Department of Forensic Science and the Mayor’s Office. 14 By the

morning of March 19, the number of cases has increased to 39. The District has also notified

hundreds of individuals that they may have been exposed in community-based settings such as

churches and political rallies, and recommends self-quarantine for those individuals. In the last

few weeks, several entire nations have declared lockdowns, and cities and institutions across the

United States are closing public events, workplaces, and schools.

       14.     The virus is thought to spread 15 mainly between people who are in close contact

with one another (within about 6 feet) through respiratory droplets produced when an infected

person coughs or sneezes. It also may be possible that a person can get COVID-19 by touching a

surface or object that has the virus on it and then touching their own mouth, nose, or possibly

their eyes. What doctors and experts are calling “community spread” is at the root, and “social

distancing” is being enforced as the best method of prevention. Social distancing means, in

essence, isolating oneself from other people as much as possible: working from home, avoiding

travel, avoiding crowds and contact with others, not touching common surfaces, and generally

staying at least 6-12 feet from other people as much as possible.

       15.     On March 11, 2020, a study was submitted for peer review suggesting that the

COVID-19 virus is airborne, and can remain viable in the air for up to three hours after




14
   D.C. Government, March 11 Update: https://coronavirus.dc.gov/release/coronavirus-data-
update-march-11
15 Centers for Disease Control, Coronavirus Factsheet, March 3, 2020:

https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf


                                                 5
         Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 6 of 13



becoming aerosolized. 16 The virus can get into the air when someone who is infected, even if

they are asymptomatic, breathes, coughs, or sneezes, or if their bodily fluids are released into the

air. The study also confirms earlier reports that the virus can remain active and transmissible on

plastic, metal, and other surfaces for up to three days.

       16.     The Centers for Disease Control (CDC) National Center for Immunization and

Respiratory Diseases has issued recommendations for safety precautions that individuals and

communities should take to lessen the further spread of the illness and to protect oneself from

contracting it. Among those measures are frequent, thorough hand-washing, avoiding touching

one’s own face or other people’s faces, the use of alcohol-based hand sanitizers when soap and

water are not available, frequent cleaning with antiseptic cleansers of frequently touched items

and surfaces, and social distancing.

       17.     D.C. DOC’s own employee screening form for COVID-19 defines “close contact”

with someone diagnosed with or under investigation for possible COVID-19 as “approximately 6

feet” or “within the room or care area for a prolonged period of time without wearing

recommended personal protective equipment (gowns, gloves, respirator, eye protection)” or

“having direct contact with infectious secretions (e.g., being coughed on) while not wearing

recommended personal protective equipment.” Most cases of COVID-19 are likely currently

undetected, so the numbers of people who are diagnosed or under investigation are unreflective

of who is actually carrying the infection.

       18.     Mr. Harris has a cellmate at the D.C. Jail.




16
  "Tests Indicate Coronavirus can Survive in the Air,” John Bowden, The Hill, March 11, 2020,
available at: https://thehill.com/policy/healthcare/487110-tests-indicate-coronavirus-can-survive-
in-the-air


                                                  6
         Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 7 of 13



       19.     Another main preventive tool is disinfection of surfaces and spaces around

oneself. 17 The CDC distinguishes between cleaning and disinfecting, and recommends that all

surfaces that are touched frequently – doorknobs, light switches, countertops, handles, desks,

phones, faucets, keyboards, toilets and sinks – be both cleaned and disinfected at least daily. 18

       20.     It is virtually impossible to engage in these basic preventive measures, as urged

by the CDC, when incarcerated at the D.C. Jail. The DDOC is incapable, due to its correctional,

rather than medical, mission, of meaningfully following the CDC’s guidance. Indeed, jails and

prisons are generally at grave risk due to their inherent structure and mission, for the

transmission of infection. 19

       21.     People incarcerated at the DDOC facilities in Washington, D.C., are:

                       a. Housed in cells that generally hold more than one person, meaning that

                           beds and living space are in close quarters, and unable to choose

                           otherwise;

                       b. Near-constantly in communal spaces, such as eating areas, bathrooms,

                           and cells or holding areas, and unable to choose otherwise;

                       c. Living in spaces with open toilets within a few feet of their beds,

                           meaning that infection-transmitting fecal and other matter is not

                           contained, and that bodily fluids that could contain viruses are


17
   Centers for Disease Control, Environmental Cleaning and Disinfection Recommendations:
https://www.cdc.gov/coronavirus/2019-ncov/community/home/cleaning-disinfection.html
18 Centers for Disease Control, Steps to Prevent Illness: https://www.cdc.gov/coronavirus/2019-

ncov/about/prevention.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronaviru
s%2F2019-ncov%2Fabout%2Fprevention-treatment.html
19 “Prisons and Jails are Vulnerable to COVID-19 Outbreaks,” Nicole Wetsman, The Verge,

March 7, 2020, available at: https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-
jail-health-outbreak-covid-19-flu-soap



                                                  7
         Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 8 of 13



                          aerosolized into the air inside the cell every time either person in the

                          cell uses the toilet, and unable to access a closed toilet that would not

                          aerosolize bodily fluids into their living spaces;

                      d. Near-constantly in “close contact” with others, nearly all of whom

                          have not been tested for COVID-19, and unable to choose otherwise;

                      e. Frequently in actual physical contact with others, such as correctional

                          officers, kitchen staff, and medical staff, many of whom have not been

                          tested for COVID-19, and unable to opt out of this contact;

                      f. Subjected to frequent intimate contact by correctional staff, many of

                          whom have not been tested for COVID-19, during searches of their

                          person, including having those staff place their hands inside of

                          people’s mouths and other body cavities;

                      g. Lacking regular, uninhibited access to soap, water, tissues and paper

                          towels, and the jail commissary, upon information and belief, does not

                          stock antiseptic soap;

                      h. Lacking access to hand sanitizer that complies with the CDC’s

                          guidelines of being over 60% alcohol, as it is considered contraband

                          and prohibited inside the DDOC facilities.

        22.    People in DDOC facilities also lack access to quality, efficient

medical care. Although an incarcerated person can fill out paperwork asking to see a member of

the medical staff, those slips take at least a day, and sometimes more than a week, to process.

Between the time when someone asks to see a medical professional and the time the person is

actually seen to be assessed for crucial symptoms such as fever or breathing problems, nor only




                                                   8
         Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 9 of 13



could their condition become critical, but they could infect their cellmate or anyone else they

came into contact with. Further, Patients at CTF are treated by medical staff supervised by

medical doctors, but who are themselves not doctors, much less infectious disease specialists,

internists, pulmonologists, or emergency medical specialists.

       23.     In a memorandum to Maryland judges, renowned physicians in the Maryland

State Medical Society have urged Maryland judges to: 1) Immediately implement community-

based alternatives to detention to alleviate potential exposure to COVID-19 in jails and prisons;

and 2) Incarcerate as few people as possible in order to mitigate the harm from a COVID-19

outbreak. Detained populations are at high risk to contract a virus like COVID-19 which spreads

through respiratory droplets. See Exhibit A. The logic underlying the urgent request by medical

professionals applies to the D.C. Jail and Mr. Harris’ case. In fact, many Maryland defendants

are actually housed at the D.C. Jail.

       24.     This combination of lack of adequate sanitation, close quarters, and limited

medical capacity create the perfect storm to put people at greater risk of mortality if they are held

in custody at a time when COVID-19 enters the facility. And all evidence suggests that there is

no way to prevent that from occurring, given the number of newly detained people, staff, and

visitors entering and leaving the facility on a daily basis just to keep the basic functions of the

facility running. 20 Even if visitations are reduced or halted, the number of people being admitted




20
  “What Happens to People’s Legal Cases as Coronavirus Shuts Down Courts?” NPR Weekend
Edition (March 13, 2020), Available at: https://www.npr.org/2020/03/14/815778399/what-
happens-to-peoples-legal-cases-as-coronavirus-shuts-down-courts


                                                  9
        Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 10 of 13



and released from the facility and the movement of staff in and out, 21 makes attempted

containment impossible. 22

       25.     Isolation, segregation or attempted lockdown, for the above reasons, are largely

futile in the face of the COVID-19 pandemic. COVID-19 can survive in the air, so separation in

a facility where there is still other movement of people, and occasional interaction, will not

contain it. Surfaces are still touched – inside cells, in bathrooms, and in transport, at the very

least. And under lockdown, the ability to self-protect through bodily movement (such as using

elbows instead of hands) is impossible. The number of people moving in and out every day

alone creates a risk for someone who is trapped inside and cannot self-protect elsewhere.

Further, the reality is that some contact with others – in close proximity and actual contact – is

inevitable. Kitchen staff, intake staff, officers and medical staff all interact with incarcerated

people as a matter of course. Additionally, growing research demonstrates the permanent

damage to people done by solitary confinement and isolation within correctional facilities, 23

making attempted containment by isolation an unacceptable – and incompatible – path to pursue

toward safety and health.




21 “No Need to Wait for Pandemics: the Public Health Case for Criminal Justice Reform,” Prison
Policy Initiative, March 6, 2020, available at:
https://www.prisonpolicy.org/blog/2020/03/06/pandemic/;
22 “The Coronavirus Could Spark a Humanitarian Disaster in Jails and Prisons,” Premal Dharia,

Slate, March 11, 2020, available at: https://slate.com/news-and-politics/2020/03/coronavirus-
civil-rights-jails-and-prisons.html
23 “Solitary Confinement: Torture in U.S. Prisons,” Center for Constitutional Rights, May 31,

2012, available at: https://ccrjustice.org/home/get-involved/tools-resources/fact-sheets-and-
faqs/torture-use-solitary-confinement-us-prisons



                                                  10
            Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 11 of 13



            26.   For all of these reasons, Mr. Harris’s constitutional rights, health and safety, and

potential mortality are threatened by his incarceration, and this Court should release him from

custody. Neither CDF nor CTF are equipped to protect his safety and health.

            27.   Mr. Harris had no prior arrests before this case.

            28.   Mr. Harris has also been evaluated by Dr. Chris Kraft, a Johns Hopkins

psychologist who specializes in sexualized behavior. Through a series of tests and interviews,

Dr. Kraft has concluded that he sees no evidence that Mr. Harris is a risk of reoffending. Dr.

Kraft has told counsel: “Mr. Harris has no sexual, psychological or mental health diagnoses that

makes him any sort of risk.” He concludes: “His risk is minimal if not zero” and that “there is no

indication he would try to do anything in person.” He therefore meets “no criterion of recidivism

risk.” 24

            29.   In addition, the conduct to which Mr. Harris pleaded guilty occurred in the fall of

2018. Mr. Harris was monitored by law enforcement for an additional nine months. No illegal

conduct was observed and his electronic device contained no evidence of illegal conduct in the

nine months prior to his arrest.

            30.   Mr. Harris can reside with his mother. The Court can prohibit him from any use

of electronic devices.

            31.   Despite issuing self-reporting screenings to employees and, upon information and

belief, some visitors upon entering its facilities, the DDOC has not – and cannot – come close to

meeting its obligations to protect those in its custody. The current situation calls for, in addition

to a variety of internal protective measures (including testing, disinfecting, and increasing bodily



24Dr. Kraft orally conveyed this information to counsel because his report has not been
completed.


                                                    11
        Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 12 of 13



autonomy to protect oneself), considering the release of people in custody to decrease exposure

for everyone, and to ease the burden on staff and medical personnel. In Iran, over 50,000

incarcerated people were temporarily released in response to the COVID-19 outbreak. 25 Upon

information and belief, DDOC is not engaged in consideration about whether some people can

and should be released.

       32.     Despite the substantial risk of harm, officials have not yet acted. Based on their

knowledge of the inner workings of their facilities, DDOC officials should be seeking the release

of people from the courts or from public officials. And public officials should be actively

engaged in reducing the number of people inside the facilities. Pursuant to the Eighth

Amendment, undersigned counsel implores this Court to act and to immediately release Mr.

Harris from DDOC custody.

       33.     Release enhances the safety of other people and the community. Indeed, it is

incarceration that is dangerous in the context of the COVID-19 pandemic. It is safer for other

people in the jail, for the staff of the jail, for lawyers and court personnel, and for the community

well beyond that, if X is able to exercise self-protective measures in a sanitary, disinfected space,

and to maintain the type of social distance that other community members are now engaging in.

Release will reduce the risk that he or anyone else transmits or receives the infections.

       34.     The Court, in its discretion, must determine whether release under 18 U.S.C. §

3142 (i) is approrpriate. The Bail Reform Act provides for the “temporary release” of a person




25“Iran Releases Prisoners on a Temporary Basis to Halt the Spread of the Coronavirus,” Aresu
Eqbali and Isabel Coles, The Wall Street Journal, March 3, 2020, available at:
https://www.wsj.com/articles/iran-releases-prisoners-on-a-temporary-basis-to-halt-the-spread-of-
the-coronavirus-11583244155



                                                 12
            Case 1:19-cr-00356-RDM Document 28 Filed 03/19/20 Page 13 of 13



in pretrial custody “to the extent that the judicial officer determines such release to be necessary

for preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i).

        35.      Given the worldwide health emergency and the counsel of medical professionals

regarding the dangers of incarceration to public health, this Court has a substantially compelling

reason to apply the discretion allowed by the Bail Reform Act.

        36.      Alternatively, Mr. Harris’ continued detention at the D.C. Jail violates the Eighth

Amendment, and he should be immediately released with the appropriate conditions, if

necessary. Further, this Court can consider temporary release until both the resolution of this

global health crisis and the creation of safe and constitutionally compliant conditions inside the

facility.

        WHEREFORE, for the reasons stated above, as well as any other reasons that become

apparent to the Court, the defense respectfully requests that the Court grant this Motion and order

the Department of Corrections to release Mr. Harris.



                                               Respectfully submitted,

                                               A. J. KRAMER
                                               FEDERAL PUBLIC DEFENDER

                                                      /s/
                                               _____________________________
                                               EUGENE OHM
                                               Assistant Federal Public Defender
                                               625 Indiana Avenue, N.W., Suite 550
                                               Washington, D.C. 20004
                                               (202) 208-7500




                                                  13
